Exhibit 10.2

Execution Version

STOCKHOLDERS’ AGREEMENT

This STOCKHOLDERS’ AGREEMENT (this “Agreement”), dated as of December 19, 2016,
is entered into by and among WildHorse Resource Development Corporation, a
Delaware corporation (the “Company”), WHR Holdings, LLC, a Delaware limited
liability company (“WildHorse Holdings”), Esquisto Holdings, LLC, a Delaware
limited liability company (“Esquisto Holdings”) and WHE AcqCo Holdings, LLC, a
Delaware limited liability company (“Acquisition Holdings” and together with
WildHorse Holdings and Esquisto Holdings, the “Principal Stockholders”).

WHEREAS, the Principal Stockholders, certain other parties thereto and the
Company have entered into that certain Master Contribution Agreement, dated as
of the date hereof (the “Contribution Agreement”), pursuant to which each of the
Principal Stockholders has contributed to the Company its interests in certain
of its respective subsidiaries and, in consideration therefor, has received
shares of Common Stock; and

WHEREAS, as a condition precedent to the execution, delivery and performance of
the Contribution Agreement, and in connection with, and effective upon, the
completion of an underwritten public offering (the “IPO”) of shares of Common
Stock, the Principal Stockholders and the Company have entered into this
Agreement to set forth certain understandings among themselves, including with
respect to certain corporate governance matters.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Definitions. As used in this Agreement, the following terms
shall have the following meanings:

“Affiliate” means, with respect to any specified Person, a Person that directly
or indirectly Controls or is Controlled by, or is under common Control with,
such specified Person.

“Beneficial Owner” of a security is a Person who directly or indirectly, through
any contract, arrangement, understanding, relationship or otherwise, has or
shares (a) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (b) investment power, which includes the power
to dispose, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.
For the avoidance of doubt, for purposes of this Agreement each Principal
Stockholder is deemed to Beneficially Own the shares of Common Stock owned by
it, notwithstanding the fact that such shares are subject to this Agreement.

“Board” means the Board of Directors of the Company.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.



--------------------------------------------------------------------------------

“Control” (including the terms “Controls,” “Controlled by” and “under common
Control with”) means the possession, direct or indirect, of the power to
(a) direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise or
(b) vote 10% or more of the securities having ordinary voting power for the
election of directors of a Person.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
any court, administrative agency, regulatory body, commission or other
governmental authority, board, bureau or instrumentality, domestic or foreign
and any subdivision thereof or other entity, and also includes any managed
investment account.

“Necessary Action” means, with respect to a specified result, all actions (to
the extent such actions are permitted by applicable law and, in the case of any
action by the Company that requires a vote or other action on the part of the
Board, to the extent such action is consistent with the fiduciary duties that
the Company’s directors may have in such capacity) necessary to cause such
result, including (i) voting or providing a written consent or proxy with
respect to shares of Common Stock, (ii) causing the adoption of stockholders’
resolutions and amendments to the organizational documents of the Company,
(iii) executing agreements and instruments and (iv) making or causing to be
made, with governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such result.

Section 1.2 Rules of Construction.

(a) Unless the context requires otherwise: (i) any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms;
(ii) references to Articles and Sections refer to articles and sections of this
Agreement; (iii) the terms “include,” “includes,” “including” and words of like
import shall be deemed to be followed by the words “without limitation”;
(iv) the terms “hereof,” “hereto,” “herein” or “hereunder” refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(v) unless the context otherwise requires, the term “or” is not exclusive and
shall have the inclusive meaning of “and/or”; (vi) defined terms herein will
apply equally to both the singular and plural forms and derivative forms of
defined terms will have correlative meanings; (vii) references to any law or
statute shall include all rules and regulations promulgated thereunder, and
references to any law or statute shall be construed as including any legal and
statutory provisions consolidating, amending, succeeding or replacing the
applicable law or statute; (viii) references to any Person include such Person’s
successors and permitted assigns; and (ix) references to “days” are to calendar
days unless otherwise indicated.

(b) The headings in this Agreement are for convenience and identification only
and are not intended to describe, interpret, define or limit the scope, extent
or intent of this Agreement or any provision thereof.

(c) This Agreement shall be construed without regard to any presumption or other
rule requiring construction against the party that drafted or caused this
Agreement to be drafted

 

2



--------------------------------------------------------------------------------

ARTICLE II

GOVERNANCE MATTERS

Section 2.1 Designees.

(a) The Company and the Principal Stockholders shall take all Necessary Action
to cause the Board to include members as follows:

(i) If the Principal Stockholders and their respective Affiliates collectively
Beneficially Own at least 50% of the outstanding shares of Common Stock, up to
three nominees designated by WildHorse Holdings and up to three nominees
designated by Esquisto Holdings (each, an “Appointing Principal Stockholder” and
collectively, the “Appointing Principal Stockholders”);

(ii) If the Principal Stockholders and their respective Affiliates collectively
Beneficially Own less than 50% but at least 35% of the outstanding shares of
Common Stock, two nominees designated by WildHorse Holdings and two nominees
designated by Esquisto Holdings;

(iii) If the Principal Stockholders and their respective Affiliates collectively
Beneficially Own less than 35% but at least 15% of the outstanding shares of
Common Stock, one nominee designated by WildHorse Holdings, one nominee
designated by Esquisto Holdings and one nominee designated by a mutual agreement
between the Appointing Principal Stockholders; and

(iv) If the Principal Stockholders and their respective Affiliates collectively
Beneficially Own less than 15% but at least 5% of the outstanding shares of
Common Stock, one nominee designated by WildHorse Holdings and one designated by
Esquisto Holdings.

If the Principal Stockholders and their respective Affiliates collectively
Beneficially Own less than 5% of the outstanding shares of Common Stock, the
Appointing Principal Stockholders shall not be entitled to designate a nominee.

For the avoidance of doubt, the rights granted to the Appointing Principal
Stockholders to designate members of the Board are additive to, and not intended
to limit in any way, the rights that the Principal Stockholders or any of their
respective Affiliates may have to nominate, elect or remove directors under the
Company’s certificate of incorporation, bylaws or the Delaware General
Corporation Law.

The Company agrees, to the fullest extent permitted by applicable law (including
with respect to any applicable fiduciary duties under Delaware law), that taking
all necessary corporate action to effectuate the above shall include
(A) including the persons designated pursuant to this Section 2.1(a) in the
slate of nominees recommended by the Board for election at any meeting of
stockholders called for the purpose of electing directors, (B) nominating and
recommending each such individual to be elected as a director as provided
herein, and (C) soliciting proxies or consents in favor thereof. The Company is
entitled to identify such individual as a WildHorse Holdings Director or
Esquisto Holdings Director, as applicable, pursuant to this Agreement.

 

3



--------------------------------------------------------------------------------

(b) At any time the members of the Board are allocated among separate classes of
directors, (i) the directors designated by the Principal Stockholders pursuant
to this Section 2.1 (the “Principal Stockholder Directors”) shall be in
different classes of directors to the extent practicable and (ii) the Appointing
Principal Stockholders (acting by mutual agreement) shall be permitted to
designate the class or classes to which each Principal Stockholder Director
shall be allocated.

(c) So long as the Principal Stockholders and their respective Affiliates
collectively Beneficially Own 15% or more of the outstanding shares of Common
Stock, the Appointing Principal Stockholders by mutual agreement between them
will have the right to cause the Board to include at least one Principal
Stockholder Director on each committee of the Board as designated by the
Appointing Principal Stockholders (subject to any independence requirement
imposed by applicable law or by the applicable rules of any national securities
exchange on which the Common Stock may be listed or traded).

(d) So long as an Appointing Principal Stockholder is entitled to designate one
or more nominees pursuant to Section 2.1(a), such Appointing Principal
Stockholder shall have the right to remove any Principal Stockholder Director
(with or without cause) appointed by such Principal Stockholder, from time to
time and at any time, from the Board, exercisable upon written notice to the
Company, and the Company shall take all Necessary Action to cause such removal;
provided that the agreement of both Appointing Principal Stockholders shall be
required to remove a Principal Stockholder Director appointed by the mutual
agreement of the Appointing Principal Stockholders pursuant to
Section 2.1(a)(ii)

(e) In the event that a vacancy is created on the Board at any time by the
death, disability, resignation or removal (whether by the Appointing Principal
Stockholders or otherwise in accordance with the Company’s certificate of
incorporation and bylaws, as either may be amended or restated from time to
time) of a Principal Stockholder Director, the Appointing Principal Stockholder
entitled to appoint such Principal Stockholder Director shall be entitled to
designate an individual to fill the vacancy so long as the total number of
persons that will serve on the Board as designees of such Appointing Principal
Stockholder immediately following the filling of such vacancy will not exceed
the total number of persons such Appointing Principal Stockholder is entitled to
designate pursuant to Section 2.1(a) on the date of such replacement
designation; provided that the consent of both Appointing Principal Stockholders
shall be required to designate the individual to fill any vacancy resulting from
the death, disability, resignation or removal of the Principal Stockholder
Director appointed by the mutual agreement of the Appointing Principal
Stockholders pursuant to Section 2.1(a)(ii). The Company and the Principal
Stockholders shall take all Necessary Action to cause such replacement designee
to become a member of the Board.

Section 2.3 Restrictions on Other Agreements. No Principal Stockholder shall,
directly or indirectly, grant any proxy or enter into or agree to be bound by
any voting trust, agreement or arrangement of any kind with respect to its
shares of Common Stock if and to the extent the terms thereof conflict with the
provisions of this Agreement (whether or not such proxy, voting trust, agreement
or agreements are with other Principal Stockholders, holders of shares of Common
Stock that are not parties to this Agreement or otherwise).

 

4



--------------------------------------------------------------------------------

ARTICLE III

EFFECTIVENESS AND TERMINATION

Section 3.1 Effectiveness. Upon the closing of the IPO, this Agreement shall
thereupon be deemed to be effective. However, to the extent the closing of the
IPO does not occur, the provisions of this Agreement shall be without any force
or effect.

Section 3.2 Termination. This Agreement shall terminate upon the earlier to
occur of (a) such time as none of the Principal Stockholders Beneficially Own
any shares of Common Stock and (b) the delivery of written notice to the Company
by all of the Principal Stockholders, requesting the termination of this
Agreement. Further, at such time as a particular Principal Stockholder no longer
Beneficially Owns any shares of Common Stock, all rights and obligations of such
Principal Stockholder under this Agreement shall terminate.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be personally delivered, sent
by nationally recognized overnight courier, mailed by registered or certified
mail or be sent by facsimile or electronic mail to such party at the address set
forth below (or such other address as shall be specified by like notice).
Notices will be deemed to have been duly given hereunder if (a) personally
delivered, when received, (b) sent by nationally recognized overnight courier,
one business day after deposit with the nationally recognized overnight courier,
(c) mailed by registered or certified mail, five business days after the date on
which it is so mailed, and (d) sent by facsimile or electronic mail, on the date
sent so long as such communication is transmitted before 5:00 p.m. in the time
zone of the receiving party on a business day, otherwise, on the next business
day.

 

  (a) If to the Company, to:

WildHorse Resource Development Corporation

9805 Katy Freeway, Suite 400

Houston, TX 77024

Attention: General Counsel

E-mail: KRoane@wildhorserd.com

 

  (b) If to WildHorse Holdings, to:

9805 Katy Freeway, Suite 400

Houston, TX 77024

Attention: General Counsel

E-mail: KRoane@wildhorserd.com

 

5



--------------------------------------------------------------------------------

With a copy to:

Natural Gas Partners

5221 N. O’Connor Boulevard, Suite 1100

Irving, Texas 75039

Attention: General Counsel

Fax: (972) 432-1441

E-mail: jzlotky@ngptrs.com

 

  (c) If to Esquisto Holdings, to:

9805 Katy Freeway, Suite 400

Houston, TX 77024

Attention: General Counsel

E-mail: KRoane@wildhorserd.com

With a copy to:

Natural Gas Partners

5221 N. O’Connor Boulevard, Suite 1100

Irving, Texas 75039

Attention: General Counsel

Fax: (972) 432-1441

E-mail: jzlotky@ngptrs.com

 

  (d) If to Acquisition Holdings, to:

9805 Katy Freeway, Suite 400

Houston, TX 77024

Attention: General Counsel

E-mail: KRoane@wildhorserd.com

With a copy to:

Natural Gas Partners

5221 N. O’Connor Boulevard, Suite 1100

Irving, Texas 75039

Attention: General Counsel

Fax: (972) 432-1441

E-mail: jzlotky@ngptrs.com

Section 4.2 Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is found to be invalid or unenforceable in any jurisdiction, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

 

6



--------------------------------------------------------------------------------

Section 4.3 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be considered one and the same agreement.

Section 4.4 Entire Agreement; No Third Party Beneficiaries. This Agreement
(a) constitutes the entire agreement and supersedes all other prior agreements,
both written and oral, among the parties hereto with respect to the subject
matter hereof and (b) is not intended to confer upon any Person, other than the
parties hereto, any rights or remedies hereunder.

Section 4.5 Further Assurances. Each party hereto shall execute, deliver,
acknowledge and file such other documents and take such further actions as may
be reasonably requested from time to time by the other parties hereto to give
effect to and carry out the transactions contemplated herein.

Section 4.6 Governing Law; Equitable Remedies. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE (WITHOUT
GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF). The parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with its specific terms or was
otherwise breached. It is accordingly agreed that the parties hereto shall be
entitled to an injunction or injunctions and other equitable remedies to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any of the Selected Courts (as defined below), this being in addition
to any other remedy to which they are entitled at law or in equity. Any
requirements for the securing or posting of any bond with respect to such remedy
are hereby waived by each of the parties hereto. Each party hereto further
agrees that, in the event of any action for an injunction or other equitable
remedy in respect of such breach or enforcement of specific performance, it will
not assert the defense that a remedy at law would be adequate.

Section 4.7 Consent To Jurisdiction. With respect to any suit, action or
proceeding (“Proceeding”) arising out of or relating to this Agreement, each of
the parties hereto hereby irrevocably (a) submits to the exclusive jurisdiction
of the Court of Chancery of the State of Delaware and the United States District
Court for the District of Delaware and the appellate courts therefrom (the
“Selected Courts”) and waives any objection to venue being laid in the Selected
Courts whether based on the grounds of forum non conveniens or otherwise and
hereby agrees not to commence any such Proceeding other than before one of the
Selected Courts; provided, however, that a party may commence any Proceeding in
a court other than a Selected Court solely for the purpose of enforcing an order
or judgment issued by one of the Selected Courts; (b) consents to service of
process in any Proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, or by recognized international express carrier
or delivery service, to their respective addresses referred to in Section 4.1
hereof; provided, however, that nothing herein shall affect the right of any
party hereto to serve process in any other manner permitted by law; and (c) TO
THE EXTENT NOT PROHIBITED BY

 

7



--------------------------------------------------------------------------------

APPLICABLE LAW THAT CANNOT BE WAIVED, WAIVES, AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS
AGREEMENT AND TO HAVE ALL MATTERS RELATING TO THIS AGREEMENT BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

Section 4.8 Amendments; Waivers.

(a) No provision of this Agreement may be amended or waived unless such
amendment or waiver is in writing and signed (i) in the case of an amendment, by
each of the parties hereto, and (ii) in the case of a waiver, by each of the
parties against whom the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 4.9 Assignment. Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned by any of the parties hereto without the
prior written consent of the other parties; provided, however, that the
Principal Stockholders may each assign any of its respective rights hereunder to
any of its Affiliates. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors and assigns.

[Signature page follows.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY:

WILDHORSE RESOURCE DEVELOPMENT

CORPORATION

By:  

/s/ Jay C. Graham

Name:   Jay C. Graham Title:   CEO PRINCIPAL STOCKHOLDERS: WHR HOLDINGS, LLC By:
 

/s/ Anthony Bahr

Name:   Anthony Bahr Title:   Manager ESQUISTO HOLDINGS, LLC By:  

/s/ Anthony Bahr

Name:   Anthony Bahr Title:   Manager WHE ACQCO HOLDINGS, LLC By:  

/s/ Anthony Bahr

Name:   Anthony Bahr Title:   Manager

Signature Page to Stockholders’ Agreement